Reasons for Allowance
Claims 1-8, 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claims 1 and 12 to recite new limitations, “a cover plate disposed on the touch sensing film relative to the upper surface of the display module; and an opaque layer disposed beneath the cover plate relative to the side surface of the display module and composed of an opaque ink, the opaque material is a high resistance black ink, and the protective layer is between the display module and the cover plate” in claim 1 and “a cover plate disposed on the touch sensing film relative to the upper surface of the display module, … wherein the first protective layer is between the display module and the cover plate; and an opaque layer disposed beneath the cover plate relative to the side surface of the display module and composed of an opaque ink, wherein the first protective layer is disposed between the touch sensing film and the side surface of the display module or the touch sensing film is disposed between the first protective layer and the side surface of the display module, … the opaque material is a high resistance black ink” in claim 12.
Applicant’s claimed invention regards specific touch display structure with the adhesive disposed on the upper surface of the display module and bent and extending along the side surface to the lower surface. With this feature in mind, Examiner conducted search to find these limitations but could not find prior arts that would teach these limitations alone or in combination. Followings are the most relevant prior arts from the search. 
Seomoon et al (PGPUG 2020/0057545 A1) – Seomoon teaches a touch display device with bent edge as shown in Fig. 19. Seomoon teaches using adhesive to attach the display and touch devices but does not specifically teach high resistance black ink material disposed beneath the cover plate relative to the side surface of the display module.
Namkung et al (PGPUB 2015/0212548 A1) – Namkung teaches a touch display with clear adhesive. However, Namkung does not specifically teach high resistance black ink material disposed beneath the cover plate relative to the side surface of the display module.
Yamada (PGPUB 2011/0050657 A1) – Yamada teaches a display panel with adhesive layer provided on the rear surface of the display, but does not specifically teach a high resistance black ink material disposed beneath the cover plate relative to the side surface of the display module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691